Title: From Thomas Jefferson to Thomas Leiper, 29 December 1805
From: Jefferson, Thomas
To: Leiper, Thomas


                  
                     Dear Sir
                     
                     Washington Dec. 29. 05.
                  
                  Your letter of the 23d. should have been sooner answered had it been in my power. but it is of the less importance, as using that frankness which I know you will approve. I do not feel myself free to answer the question you propose. it was taken up by the Senate at the last session: it may be again at this session, and may come to me from one or both houses on an official form. I ought therefore to reserve myself for a free opinion, after I may have heard what is to be said on both sides. at the same time I will freely acknolege I had rather see healing salves applied than the Caustic or knife. but I sufficiently know how hard it is to reconcile ‘the foes who once were friends’. Accept my friendly salutations & assurances of great esteem.
                  
                     Th: Jefferson 
                     
                  
               